DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a control valve rotatable about an axis of rotation between closed and open positions having a flow regulating insert, and Species A, drawn to the flow regulating insert having a carrier plate, wherein the annular throttling member defines the orifice between the pin and a portion of the carrier plate, in the reply filed on July 7, 2021 is acknowledged.
Applicant alleges that claims 1-12 and 14 read on the elected Group 1 and Species A; however, upon further examination of the claims, the examiner has determined that claims 4-5 read on non-elected Species B and claim 14 reads on non-elected Group 2. Therefore, claims 4-5 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow regulating insert arranged within the valve regulating body, as claimed in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claim(s) 1-3 is/are objected to because of the following informalities:
In claim 1, line 2, a colon (“:”) should be inserted after the term “comprising”.
In claims 1 and 3, all recitations of “the annular throttling member” should read –the elastically deformable annular throttling member--.
In claim 1, line 14, the recitation “the passage” should read –[[the]]a passage--.
In claim 2, line 3, the recitation “each” should read –each of the two elastically deformable annular throttling members
In claim 2, line 4, the recitation “a part of one of the pins” should read –a part of a respective one of the at least two spatially fixed pins--.
In claim 3, lines 2-3, the recitation “the cross-section” should read –[[the]]a cross-section--.
In claim 3, line 3, the recitation “the position” should read --[[the]]a position--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2008/0277010 (“Zoller”).

a valve housing (52) defining a flow path (see arrow(s) illustrating direction of flow in figs. 12, 13, 15 and 16),
a valve regulating body (50) arranged in the flow path and being adjustable between a closed position and an open position (via lever 51; see paragraph [0033]) for the fluid flow, and at least one flow regulating insert (“flow regulator” 10) configured to regulate the fluid flow over a range of pressure differences (causing displacement of annular throttle bodies 4a and 4b or poppet 12) across the flow regulating insert, 
wherein the flow regulating insert comprises a spatially fixed pin (hollow conical pins 3a and/or 3b) and an elastically deformable annular throttling member (4a and/or 4b) encompassing at least a part of the pin, wherein the annular throttling member defines an orifice (orifice extending through 4a and/or 4b) in the flow regulating insert for the passage of the fluid flow, the orifice being modifiable by deformation of the annular throttling member under a pressure difference across the flow regulating insert (see paragraph [0024]).
With regards to the recitation “for regulating a fluid flow in an HVAC system”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art comprises the structure required by the claim to perform the intended use, it meets the claim.
Regarding claim 2, Zoller discloses the flow regulating insert comprises at least two spatially fixed pins (hollow conical pins 3a and 3b) and at least two elastically 
Regarding claim 3, Zoller discloses the flow regulating insert (10) comprises a carrier plate (any one of members forming housing 1; see annotated fig. 5, below) extending across the cross-section of the valve housing (52; see cross-section in figs. 12 and 15) at the position of the flow regulating insert and comprising a recess (14) for receiving the pin (hollow conical pins 3a and/or 3b) and the annular throttling member (4a and/or 4b), wherein the annular throttling member defines the orifice (orifice extending through 4a and/or 4b) between the pin and a portion (see “portion” in annotated fig. 5, below) of the carrier plate.

    PNG
    media_image1.png
    611
    970
    media_image1.png
    Greyscale

Regarding claim 6, Zoller discloses the valve housing (52) comprises a recess (see recess within which valve ball 50 and flow regulating insert 10 are disposed) for receiving the flow regulating insert (10).
Regarding claim 7, Zoller discloses the valve housing (52) comprises a first and second valve housing member (upstream and downstream valve seats abutting valve 
Regarding claim 8, Zoller discloses the valve regulating body (50) is rotatable around an axis of rotation (via lever 51) between the closed position and the open position for the fluid flow (see paragraph [0033]).
Regarding claim 9, Zoller discloses the valve regulating body (50) is a ball with a through bore (see fig. 12 and paragraph [0033]).
Regarding claim 10, Zoller discloses the flow regulating insert (10) is arranged within the valve regulating body (50).
Regarding claim 12, Zoller discloses the flow regulating insert (10) comprises a recess (14) contributing to the orifice (orifice(s) extending through 4a and/or 4b) for the passage of the fluid flow (flow through the ball valve as illustrated by arrow(s) in figs. 12 and/or 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoller, as applied to claim 1 above, in view of US2010/0319784 (“Kuhne”).
Regarding claim 11, Zoller discloses the flow regulating insert (10) arranged within the valve regulating body (50); however, Zoller does not disclose the control valve wherein the flow regulating insert is arranged upstream or downstream of the valve regulating body with respect to the flow path.
Kuhne teaches (see fig. 8) teaches a control valve (“ball valve” 8) having a flow regulating insert (1) arranged upstream of a valve regulating body (valve ball closure) with respect to a flow path (flow path extending from upstream end, left end, relative to the orientation of fig. 8, and downstream end, right end relative to the orientation of fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zoller by arranging the flow regulating insert to be upstream of the valve regulating body, as taught by Zoller, so as to expose the valve ball to lower pressures and flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR2714137 discloses a control valve having a flow regulating insert disposed within a through hole of a tapered plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753